RESPONDENT PRO SE                                     ATTORNEYS FOR THE INDIANA SUPREME COURT
Harold E. Bean                                        DISCIPLINARY COMMISSION
Indianapolis, Indiana                                 G. Michael Witte, Executive Secretary
                                                      Angie Ordway, Staff Attorney
                                                      Indianapolis, Indiana
                                                                                   FILED
______________________________________________________________________________
                                                                              Sep 01 2016, 10:43 am

                                                                                   CLERK
                                             In the                            Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court

                           Indiana Supreme Court
                             _________________________________

                                       No. 49S00-1601-DI-2

IN THE MATTER OF:

HAROLD E. BEAN,
                                                       Respondent.
                             _________________________________

                                   Attorney Discipline Action
                                   Hearing Officer Paul Felix
                             _________________________________


                                        September 1, 2016


Per Curiam.


        We find that Respondent, Harold E. Bean, engaged in attorney misconduct. For this
misconduct, we conclude that Respondent should be disbarred.


        This matter is before the Court on the report of the hearing officer appointed by this
Court to hear evidence on the Indiana Supreme Court Disciplinary Commission’s “Verified
Complaint for Disciplinary Action.” Respondent’s 1974 admission to this state’s bar subjects
him to this Court’s disciplinary jurisdiction. See IND. CONST. art. 7, § 4.
                               Procedural Background and Facts


       Respondent was the elected Clerk-Treasurer of the Town of Warren Park. Over the span
of several months in 2014, Respondent stole $20,800 from the Town by writing dozens of checks
payable to himself. Respondent was charged with theft and official misconduct, both Class D
felonies, and later pled guilty as charged. Respondent has been under an order of interim
suspension since October 7, 2015, as a result of his felony convictions. See Matter of Bean, 53
N.E.3d 402 (Ind. 2015).


       The Commission charged Respondent with violating Indiana Professional Conduct Rule
8.4(b) by committing criminal acts that reflect adversely on the lawyer’s honesty,
trustworthiness, or fitness as a lawyer. Following a hearing, the hearing officer filed his report to
this Court on June 14, 2016, concluding that Respondent violated Rule 8.4(b) as charged and
recommending that Respondent be disbarred.


                                    Discussion and Discipline


       No petition for review of the hearing officer’s report or brief on sanctions has been filed.
When neither party challenges the findings of the hearing officer, “we accept and adopt those
findings but reserve final judgment as to misconduct and sanction.” Matter of Levy, 726 N.E.2d
1257, 1258 (Ind. 2000). We concur in the hearing officer’s findings of fact and conclude that
Respondent violated Indiana Professional Conduct Rule 8.4(b).


       As we have observed before, criminal action by an attorney in public office “strikes at the
very heart of public trust in our institutions of government and the legal profession.” Matter of
White, 54 N.E.3d 993, 994 (Ind. 2016) (quoting Matter of Gutman, 599 N.E.2d 604, 609 (Ind.
1992)). Such misconduct consistently has resulted in disbarment or a substantial period of
suspension without automatic reinstatement. See, e.g., Matter of Philpot, 31 N.E.3d 468 (Ind.
2015) (following an interim suspension of over two years, suspending an elected county clerk
convicted of theft and mail fraud for an additional four years without automatic reinstatement);
Matter of Hughes, 640 N.E.2d 1065 (Ind. 1994) (disbarring a city court judge convicted of theft
and official misconduct); Matter of Willardo, 493 N.E.2d 466 (Ind. 1986) (disbarring an elected
coroner convicted of theft for fraudulently diverting county funds into his campaign account).


          We acknowledge Respondent’s acceptance of responsibility, his efforts to address the
ongoing gambling addiction underlying his misconduct, and his impassioned plea during
proceedings before the hearing officer for a sanction short of disbarment.                However, the
seriousness of Respondent’s misconduct, and Respondent’s history of attorney and judicial
discipline (the latter of which, significantly, also included willful misconduct in office),1 compel
us to agree with the hearing officer that disbarment is warranted in this case.


                                               Conclusion


          The Court concludes that Respondent violated the Rules of Professional Conduct by
committing crimes that reflect adversely on his honesty, trustworthiness, and fitness as a lawyer.
Respondent already is under an order of interim suspension as well as a separate suspension
order for nonpayment of dues. For Respondent’s professional misconduct, the Court disbars
Respondent from the practice of law in this state, effective immediately. Respondent shall fulfill
all the duties of a disbarred attorney under Admission and Discipline Rule 23(26). The costs of
this proceeding are assessed against Respondent, and the hearing officer appointed in this case is
discharged.


All Justices concur.




1
    Matter of Bean, 756 N.E.2d 964 (Ind. 2001); Matter of Bean, 529 N.E.2d 836 (Ind. 1988).